RECEIVED

 
  

TONY A. MOORE, CLERK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ee REARS et OF LOUISIANE ALEXANDRIA DIVISION
BRIAN L. FRAZIER, CIVIL DOCKET NO. 5:19-CV-696-P
Petitioner
VERSUS JUDGE DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
objection filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED Frazier’s claims regarding the non-unanimous jury and
ineffective assistance of counsel in failing to submit into evidence Facebook posts and

a “CID Supplemental Report” are hereby DENIED and DISMISSED with prejudice

as procedurally defaulted.
yc

—_

THUS DONE AND SIGNED at Alexandria, Louisiana, tte 7 day of

/ _—
Avie” , 2019.

 

 

 

UNITED STATES DISTRICT JUDGE
